Citation Nr: 1141457	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  09-13 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for skin cancer, to include residuals of skin cancer.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 






INTRODUCTION

The Veteran had active military service from May 1967 to May 1969. 

This matter comes to the Board of Veterans' Appeals (Board) from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, denied entitlement to service connection for basal cell cancer with history of melanoma.  

The issue has been re-characterized to comport to the medical evidence of record.  

The Veteran was scheduled to give testimony at a Board hearing, however in a May 2011 written statement he withdrew his hearing request.    


FINDING OF FACT

Skin cancer, to include residuals of skin cancer, was not diagnosed in service or for many years thereafter, and a preponderance of the competent evidence is against a finding that the current skin cancer, to include residuals of skin cancer, is related to service, to include to Agent Orange exposure during service.


CONCLUSION OF LAW

The criteria for service connection for skin cancer, to include residuals of skin cancer, have not been met.  38 U.S.C.A §§ 1101 , 1110, 1112, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).






REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326 (2011).  A March 2007 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

The Veteran's service treatment records (STRs) and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  38 C.F.R. § 3.159 (c) (2).  He did not identify any private treatment records.  

A medical examination was not provided regarding the nature or etiology of the Veteran's claimed skin cancer.  VA's duty to assist doctrine does not require that the Veteran be afforded a medical examination, however, because there is no competent evidence, including a claimed continuity of skin cancer symptomatology, indicating an association between his current skin cancer, to include residuals of skin cancer, and service, to include herbicide exposure.  See McLendon v. Nicholson, 20 Vet. App. 79, 82-83 (2006); Charles v. Principi, 16 Vet. App. 370 (2002); 38 C.F.R. § 3.159 (c).  

There is no indication in the record that any additional evidence relevant to the issue decided is available and not part of the claim file.  See Pelegrini v. Principi, 8 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696   (2009).  


Analysis

The Veteran seeks service connection service connection for skin cancer, to include residuals of skin cancer.  He contends that his various skin cancers are caused by dangerous and deadly herbicide exposure during his service in Vietnam.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

Generally, to prevail on a claim of service connection on the merits, there must be medical evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The medical evidence of record indicates that the Veteran currently has residuals of skin cancer.  A May 2007 VA dermatology treatment record notes that the Veteran has a history of squamous cell carcinoma and basal cell carcinoma on his right temple, right neck, and the tip of his nose, and that he had surgery in 2006.  The Veteran also has a history of melanoma.  A physical examination was conducted, and an assessment of history of squamous and basal cell carcinoma was given.  Similarly, August 2008 VA treatment records note that the Veteran was given assessments of history of squamous and basal cell carcinoma and that he is to have regular skin checks.  None of the post-service medical records relate the Veteran's skin cancer to exposure to Agent Orange or to service.

The Veteran's STRs do not indicate that the Veteran had any complaints of, or treatment for, any type of skin cancer while in service.  His March 1969 separation examination notes that clinical evaluation revealed that the Veteran's skin was normal.  During separation the Veteran did report that he then had, or has had, skin disease, but that he did not then have, nor has he ever had, tumors, growths, cysts, or cancer.  It was noted that the Veteran had previously had measles, chicken pox, ringworm, and heat rash.  Therefore, the Veteran's STRs do not show that he had any type of skin cancer during service.  

The Veteran's personnel records indicate that he was awarded the Vietnam Service and Campaign Medals during the Vietnam Era, that he had nearly 12 months of foreign service, and that his military occupational specialty (MOS) was medical specialist.  Thus, his exposure to herbicides is conceded.  38 C.F.R. §§ 3.307; 3.309. 

For those Veteran's who were exposed to herbicides, when certain diseases, which do not include skin cancers, develop following service, they shall be considered to have been incurred or aggravated by such service, notwithstanding there is no evidence of that disease during service.  38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. §§ 3.307, 3.309(a).

Notwithstanding that skin cancers are not entitled to presumptive service connection under 38 C.F.R. § 3.309, the lack of entitlement to presumptive service connection does not preclude a claimant from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

The unfavorable evidence consists of the fact that the first contemporaneous medical evidence of any type of skin cancer is more than 30 years after the Veteran separated from service and when he was exposed to herbicides.  The passage of more than 30 years before any evidence of the disability is of record weighs heavily against a finding that such disability is related to service on a direct basis.  See 38 C.F.R. §§ 3.307, 3.309; see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

Regarding a continuity of symptomatology, the Veteran has never claimed that he has experienced skin cancer, or symptoms of skin cancer, such as skin changes, from service to the present.  

The negative evidence in this case outweighs the positive.  The Veteran genuinely believes that his skin cancer, to include residuals of skin cancer, is related to herbicide exposure during service.  He is competent to report symptoms such as pain or observing skin changes that require only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the etiology of his skin cancer.  See Layno, supra.  Thus, his opinion has been considered, but it is outweighed by the medical evidence of record which shows that his skin cancer did not develop for more than 30 years following service.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

Absent any evidence suggesting a direct or presumptive linkage to service, the preponderance of the evidence is against the claimed skin cancer, to include residuals of skin cancer; there is no doubt to be resolved; and service connection is not warranted.  Gilbert, 1 Vet. App. at 57-58. 


ORDER

Entitlement to service connection for skin cancer, to include residuals of skin cancer, is denied.  


____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


